F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                 MAR 20 2000
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 RONALD V. GATLIN,

          Plaintiff-Appellant,
 v.                                                            No. 99-3386
 HARTLEY, NICHOLSON, HARTLEY,                         (D.C. No. 99-CV-2347-JWL)
 AND ARNETT, P.A.,                                             (D. Kan.)

          Defendant-Appellee.


                                 ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.**


      Plaintiff Ronald Gatlin filed a complaint pro se in federal district court, ostensibly

under 42 U.S.C. § 1983, alleging that Defendant Hartley, Nicholson, Hartley, and Arnett,

P.A., a private law firm, deprived him of numerous federal constitutional rights while

representing his ex-wife in a state court custody matter concerning the couple’s minor

daughter. In a through Memorandum and Order, the district court dismissed Plaintiff’s

      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(A)(2). The case is therefore
ordered submitted without oral argument.
federal claims for lack of any “state action” attributable to Defendant as required under

§ 1983. The court declined to exercise jurisdiction over Plaintiff’s state law claims and

dismissed them pursuant to 28 U.S.C. § 1367(c)(3). Plaintiff appealed. We exercise

jurisdiction under 28 U.S.C. § 1291.

       We have thoroughly reviewed the record on appeal, the district court’s order, and

the parties’ briefs. We conclude that the district court properly dismissed Plaintiff’s

complaint substantially for the reasons set forth in its Memorandum and Order.

Accordingly, the judgment of the district court is–

       AFFIRMED.

                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge




                                              2